DETAILED ACTION
The following is a Final office action in response to communications received on 3/1/2021.  Claims 1-11, 13-15 and 17-20 have been amended.  Claims 12, 16 and 21-25 have been canceled.   Claims 26-46 have been added.  Currently, claims 1-11, 13-15, 17-20 and 26-52 are pending and examined below. 

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim Objections, Double Patenting Rejection, and the 35 U.S.C. 112 Second paragraph rejections set forth in the office action dated 10/27/2020.

Claim Objections
Claim 36 is objected to because of the following informalities:  Claim 36 depends upon claim 37.  Claims should depend upon proceeding claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15, 17, 36-38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 40 recite the limitation "the modular ceiling system".  There is insufficient antecedent basis for this limitation in the claim.  Claims are examined as best understood.
Claim 36 recites the limitation "the gap".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-11, 13,18-20, 26-28, 31-35, 38-39 and 43-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Degelmann (U.S. Patent No. 5,777,857).
Regarding claims 1 and 31, Degelmann discloses a functional module assembly (Figs. 9A-11) for use with a suspended ceiling arrangement, wherein the suspended ceiling arrangement includes a grid arrangement (25, Fig. 5) of T-bars (27, 29) 
Regarding claim 2, Degelmann discloses the engaging portion (62) of the supporting element has a "U"-shaped geometry (approximate 68, Fig. 7B, 8B).
Regarding claim 3, Degelmann discloses two opposing supporting elements (63), in the form of end plates, are Application # 16/877,482Applicant Docket Number: FO-088_CIP1 mounted on the grid arrangement of T-bars at two respective longitudinal ends of the functional module (Col. 4, lines 54-57).
Regarding claims 4 and 33, Degelmann discloses the functional module (76) is a lighting module (Col. 5, lines 14-33).
Regarding claims 5 and 34, Degelmann discloses wherein the suspended ceiling arrangement further comprises a ceiling element that is a ceiling tile (60).
Regarding claim 6, Degelmann discloses herein the mounting member (20) is extending in a longitudinal direction of the functional module (Figs. 10-11) and is arranged generally parallel to the longitudinal length of a T- bar (27, 29) of the grid arrangement (25, Fig. 5) of T-bars.
Regarding claims 7 and 35, Degelmann discloses more than one mounting member (20) and further comprising a gap between mounting members (gap between each fixture 20 Fig. 9A-B)
Regarding claims 10 and 38, Degelmann discloses a flat panel (72, Fig. 9B considered to be flat at least for a portion thereof) is positioned within the gap.
Regarding claim 11, Degelmann discloses the supporting element (63) rests upon a horizontal flange of a perpendicularly oriented T-bar (27, 29) of the said grid arrangement (25) of T-bars.  The Examiner considers the supporting element to rests at least indirectly upon the grid. 
Regarding claims 13 and 39, Degelmann discloses wherein the mounting member (20), when a functional module (76) is in operation, provides mechanical support  (via 62-64 and 80) for the at least one functional module as well as thermal heat energy removal from the at least one functional module to the "T"-bars of the suspended ceiling arrangement.  The Examiner considers heat capable of transferring, at least in part, from the mounting member to the T-bars via 62-64
Regarding claims 18 and 43, Degelmann discloses the given supporting element (63), when in use, supports its associated ceiling panel higher than the general ceiling plane (Figs. 7B, 8B).
Regarding claims 19 and 44, Degelmann discloses the given supporting element is fabricated from metal (Col. 1, lines 15-19).
Regarding claims 20 and 45-46, Degelmann discloses the supporting element (63) is connected to and suspended from the structural ceiling (Col. 2, lines 12-20).

Regarding claims 26 and 47, Degelmann discloses the mounting member further comprises a supporting portion (62, Fig. 11) at a transverse edge of the functional module configured as a longitudinally elongated horizontal flange.
Regarding claims 27 and 48, Degelmann discloses the longitudinally elongated horizontal flange (62) has an appearance when viewed from below that matches that of a T-bar within the grid arrangement of T-bars (Figs. 7B, 8B and 11).
Regarding claims 28 and 49, Degelmann discloses the longitudinally elongated horizontal flange (62, Fig. 11) is in the form to match that of a typical flat or slotted T-bar element (Fig. 7B, 8B).
Regarding claim 32, Degelmann discloses the supporting element (63, 64; Figs. 7A-11) has a portion with "U"-shaped geometry which extends above but does not rest upon the T-bar. As can be seen in Figures 7B and 8B, supporting element corresponding to 64 extends above and does not rest upon the t-bar.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-9, 29-30 and 36-37, 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degelmann (U.S. Patent No. 5,777,857).
Regarding claims 8- 9 and 36-37, Degelmann teaches the functional module assembly as set forth above, but does not necessarily disclose a sensor of any type placed with in a gap.  However, the examiner takes Official Notice that sensors, such as light, motion, thermal, smoke and gas sensors are well known and widely utilized within a ceiling system.  In fact, there are actually building codes requiring at least smoke detectors in buildings.  Thus, it would have been 
Regarding claims 29 and 50, Degelmann discloses a ceiling tile (60, Fig. 7B), but does not disclose the tile positioned upon the longitudinally elongated horizontal flange.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a ceiling tile that was of a size that when positioned on the T-bar would be capable of being positioned upon the longitudinally elongated horizontal flange at least tangentially. 
Regarding claims 30 and 51, Degelmann discloses the mounting member (20) and the longitudinally elongated horizontal flange (60) as set forth above, but does not disclose them a combined extruded shape.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the mounting member and horizontal flange as one extruded shape to make manufacturing easier, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).There would be 
Regarding claim 52, Degelmenn discloses a supporting element (48, Fig. 6A) which connects to a longitudinal end of the functional module and is positioned in the T-bar grid arrangement with support from a T-bar horizontal flange (Fig. 6A).

Claims 14-15, 17 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degelmann (U.S. Patent No. 5,777,857) in view Handsaker et al. (U.S. Publication No. 2017/0321852).
Regarding claims 14-15 and 40-41, Degelmann discloses the functional module assembly as set forth above, the functional module assembly includes a plurality of functional module assemblies (22, Figs. 9A-9B), but does not discloses the module assemblies including a at least one corresponding power module that is coupled in a daisy-chain manner with power modules of neighboring module assemblies to provide electrical power connections there between.  However, Handsaker et al. teaches that it is known to have a functional module assembly comprised of a plurality of functional modules that are coupled to one another via a daisy-chain with power modules of neighboring module assemblies (Para [0043]).  It would have been obvious to one having ordinary skill in the art at the time of the invention was filed to have used a well-known lighting module connection means such as a daisy chain connection to be able to easily expand and add additional module assemblies.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have used wireless connections in addition or in lieu of the daisy chain connection to 
Regarding claims 17 and 42, Degelmann and Handsaker further discloses the at least one power module, when in use, provides power to one or more fixtures in a plurality of mutually adjacentApplication # 16/877,482Applicant Docket Number: FO-088_CIP1 ceiling panels of the suspended ceiling arrangement neighboring to the given supporting element (Para [0043]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10-11, 13 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633